Citation Nr: 1548748	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not have qualifying wartime service for death pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1521(a).  To prevail, the evidence must show that the Veteran (1) served for at least ninety days during a period of war; or (2) served during a period of war and was discharged for a service-connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The Veteran served from October 1960 to October 1962.  His service occurred after the Korean War era and before the Vietnam War era.  As the Veteran did not serve during a period of war, the appellant is not entitled to death pension benefits. 

In a letter received July 2009, the appellant argued that though the Veteran did not serve during a period of war, he nevertheless honorably served his country. 

Though the Board is sympathetic to the appellant's arguments, it is without authority to grant benefits on an equitable basis and instead is constrained to follow the specific provisions of law. 

Because the Veteran does not have qualifying wartime service, entitlement to death pension benefits is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is against the claim for death pension benefits; there is no doubt to be resolved; and a death pension is not warranted.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


